IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-31137
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILSON SAM,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Western District of Louisiana
                     USDC No. 96-CR-60002-1
                       - - - - - - - - - -
                         August 28, 1998

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Wilson Sam appeals his guilty-plea conviction and sentence

for food stamp fraud, money laundering, and criminal forfeiture.

He argues that the district court erred in refusing to grant a

downward departure due to his advanced age and poor health.

Because the district court’s refusal to grant a downward

departure was not the result of a violation of law or a

misapplication of the U.S. Sentencing Guidelines, this court

lacks jurisdiction to review the district court’s refusal to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-31137
                                -2-

grant a downward departure.    United States v. Guajardo, 950 F.2d
203, 207-08 (5th Cir. 1991).

      Sam also argues that the district court erred in imposing

the maximum sentence within the applicable Guideline range

without considering his advanced age or poor health and without

stating reasons as required by 18 U.S.C. § 3553(c).    The district

court considered Sam’s arguments concerning his age and health

and determined that the maximum sentence within the applicable

Guideline range was appropriate.     See Guajardo, 950 F.2d at 207-

08.   Because the applicable guideline range spanned exactly 24

months and did not exceed 24 months, the district court was not

required to state reasons for imposing the particular sentence

under § 3553(c).   See § 3553(c)(1); United States v. Richardson,

925 F.2d 112, 117 (5th Cir. 1991).    However, even if the district

court was required to state reasons for imposing the particular

sentence, the district court articulated sufficient reasons in

stating that Sam’s conduct was “reprehensible and immoral in the

manner in which [he] used others in order to cover [his] tracks.”

The district court further stated that Sam should not be allowed

to “manipulate the system” in the future.

      AFFIRMED.